1. The court did not err in refusing, as a proper challenge to the qualifications of jurors, to allow the "defendant to qualify the jurors as to whether they had contributed to the `lottery investigation' held in Fulton County, and whether they had been witnesses before the grand jury as to the operation of the lottery known as the `number game'" in Fulton County, Georgia. Such contributions or appearances as witnesses do not, ipso facto, inherently affect the qualifications of jurors. *Page 645 
2. "Generally speaking, identity of names is prima facie evidence of identity of persons." Shuler v. State, 125 Ga. 778, 782 (54 S.E. 689). An indictment and a verdict of guilty thereon on a former charge of operating a lottery were not "inadmissible for the reason that there was no affirmative proof of the identity with the accused of the person convicted on the former occasion." Williams v. State, 62 Ga. App. 679 (3) (9 S.E.2d 697).
3. Where the evidence showed that the defendant was controlling and operating an automobile in the pocket of which were found three sacks of lottery tickets bearing current dates, totaling about $100 in bets and representing forty-two writers, and was operating the car about half an hour before two o'clock p. m., the closing time of the stock exchange, by which time it was necessary that all bets be transported and assembled at the headquarters of the operators, the court did not err in admitting in evidence a former indictment and conviction thereon about two and a half years previously on a lottery charge, where the court charged the jury specifically that this evidence was admitted only for the purpose of showing knowledge, motive, intent, plan, scheme, design, as matters dependent on the defendant's state of mind as involved, as material elements of the particular offense for which he was being tried.
4. The remaining assignments of error are without merit. The court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., andMacIntyre, J., concur.
        DECIDED FEBRUARY 11, 1941. REHEARING DENIED MARCH 27, 1941.